CNS Response, Inc.

85 Enterprise, Suite 410

Aliso Viejo, CA 92656

 

November __, 2012

 

Sail Capital Partners
3161 Michelson Drive
Suite 750
Irvine, CA 92612

 

Re:Governance Agreement

 

Ladies and Gentlemen:

 

This letter agreement confirms the understanding and agreement between CNS
Response, Inc., a Delaware corporation (the “Company”), on the one hand, and
Sail Capital Partners (“Stockholder”), on the other hand. The Company has
experienced continuing losses, extreme cash flow shortfalls, has been unable to
satisfy its financial obligations as they have become due and has failed in
numerous attempts to raise additional capital through the sale of equity
securities. Various investors led by the Stockholder and including the
Stockholder have agreed to make an investment in convertible promissory notes
issued by the Company. As a condition to the investment, the Stockholder has
requested that there be certain changes to the composition of the Board of
Directors with the understanding that the Board be composed of persons who will
lead the Company through the challenges facing the Company during the next
several years. Accordingly, the Company has agreed with the Stockholder as
follows:

 

1.Current Board Composition. As soon as reasonably practicable, the Company
agrees to appoint three persons nominated by Stockholder (the “Board Designees”)
to the Board of Directors and agrees to cause to be created vacancies for such
purpose; provided, however, that no such appointments shall be required unless
(i) each such Board Designee shall be qualified and suitable to serve as a
member of the Board of Directors under all applicable corporate governance
policies or guidelines of the Company and the Board of Directors and applicable
legal, regulatory and stock market requirements, and (ii) at least two of the
aggregate number of such nominees shall meet the independence requirements with
respect to the Company of the Rules of The Nasdaq Stock Market or any successor
thereto (including those requirements pertaining to audit committee members). In
addition, the Company shall not increase the number of persons who may comprise
the Board of Directors to more than seven persons without the express written
consent of the Stockholder.

 

2.Future Stockholder Meetings. At each meeting of stockholders of the Company at
which Directors are nominated and elected, the Company agrees to nominate for
election at any such meeting, three Board Designees designated by Stockholder
and to take all necessary action to support the election of each such Board
Designee, to oppose any challenges to any such Board Designee. If at any meeting
of Stockholders of the Company, a Board Designee fails to receive sufficient
votes to be elected, the Company shall hold a meeting of stockholders as soon as
practicable after the last meeting for the purpose of electing an alternative
Board Designee or alternative Board Designees designated by the Stockholder.
Each Board Designee nominated under this Paragraph 2 shall satisfy each of the
conditions (i) and (ii) set forth in Paragraph 1 above.

 

 

 

 

Sail Capital Partners

November __, 2012
Page 2

 

3.Qualification. Stockholder will take all necessary action to cause any nominee
for Board Designee to make himself or herself reasonably available for
interviews, to consent to such reference and background checks or other
investigations and to provide such information (including information necessary
to determine the nominee’s independence status under various requirements and
institutional investor guidelines as well as information necessary to determine
any disclosure obligations of the Company) as the Board of Directors or its
Corporate Governance and Nominations Committee may reasonably request. Each
Board Designee shall be subject to the policies and requirements of the Company
and its Board of Directors, including the Corporate Governance Guidelines of the
Board of Directors and the Company’s Code of Ethics, in a manner consistent with
the application of such policies and requirements to other members of the Board
of Directors. The Company shall indemnify the Board Designees and provide the
Board Designees with director and officer insurance to the same extent it
indemnifies and provides insurance for the members of the Board of Directors
pursuant to its organizational documents, applicable law or otherwise.

 

4.Other Investor. It is understood that simultaneous with the execution of this
Letter Agreement, the Company is entering into a similar agreement with another
stockholder. It is understood and acknowledged that there is no agreement or
understanding between the two designating parties, nor are they acting in
concert, with respect to the designation of any persons or the voting of any
shares.

 

5.Entire Agreement. This letter agreement contains the entire agreement between
and among the parties concerning the subject matter of this letter agreement and
supersedes all prior agreements and understandings with respect to such subject
matter.

 

6.Governing Law. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

7.Assignment. This letter agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assignees.
This letter agreement may not be assigned by the Company without the consent or
other approval of Stockholder. This letter agreement may not be assigned by
Stockholder without the prior written consent of the Company.

 

8.Amendment. Except as expressly provided herein, neither this letter agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought.

 

9.Termination. This letter agreement shall automatically terminate and be of no
further force or effect, without any action on the part of any of the parties
hereto, in the event of (i) the sale of substantially all of the Company’s
assets or a change of control of the Company, which shall be deemed to include,
among other things, (A) any transaction or series of related transactions
pursuant to which the stockholders of the Company prior to such transaction or
series of transactions hold less than a majority of the voting power of the
Company or any successor in interest thereto or less than a majority in interest
of all or substantially all of the assets of the Company, and (B) any
transaction or series of related transactions pursuant to which the members of
the Board prior to such transaction or series of transactions constitute less
than a majority of the members of the Board or the board of directors of any
successor in interest thereto; or (ii) any transaction pursuant to which the
Company sells securities to parties not including the Stockholder from which the
Company receives gross proceeds of not less than $10,000,000.

 

10.Notices. All notices and other communications pursuant to this letter
agreement shall be in writing and shall be delivered personally, sent by
facsimile (with receipt confirmed), sent by nationally-recognized overnight
courier or mailed by registered or certified mail (return receipt requested),
postage prepaid, to the respective parties at the following address (or at such
other address for a party as shall be specified by like notice):

 

- 2 -

 

 

Sail Capital Partners

November __, 2012
Page 3

 

If to the Company:   CNS Response, Inc. 85 Enterprise, Suite 410 Aliso Viejo,
CA  92656   Attention:   Corporate Secretary Telephone: (949) 420-4400
Facsimile: (866) 294-2611   If to Sail Capital Partners:   Sail Capital Partners
3161 Michelson Drive Suite 750 Irvine, CA  92612   Attention: Telephone:
Facsimile:

 

Each such notice or other communication shall for all purposes of this letter
agreement be treated as effective or having been given: (i) if delivered
personally, when delivered, (ii) if sent by facsimile, upon confirmation of
facsimile transfer, (iii) if sent by nationally-recognized overnight courier, on
the first business day after the business day on which the same has been
deposited with such overnight courier, or (iv) if sent by registered or
certified mail, at the earlier of its receipt or 72 hours after the same has
been deposited in a regularly-maintained receptacle for the deposit of the
United States mail, addressed and mailed as aforesaid.

 

11.Further Assurances. The parties hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments or documents as any
other party may reasonably request from time to time in order to carry out the
intent and purposes of this letter agreement and the consummation of the
transactions contemplated hereby. Neither the Company nor Stockholder shall
voluntarily undertake any course of action inconsistent with satisfaction of the
requirements applicable to them set forth in this letter agreement and each
shall promptly do all such acts and take all such measures as may be appropriate
to enable them to perform as early as practicable the obligations herein and
therein required to be performed by them.

 

- 3 -

 

 

Sail Capital Partners

November __, 2012
Page 4

 

12.Facsimile; Counterparts. This letter agreement may be executed by facsimile
and in two or more counterparts, each of which may be executed by fewer than all
of the parties hereto, each of which shall be fully enforceable against each of
the other parties hereto actually executing such counterparts, and all of which
together shall constitute one and the same instrument, enforceable against all
of the parties hereto.

 

13.Severability. In the event that any term or provision of this letter
agreement shall become, or is declared by a court of competent jurisdiction to
be, illegal, unenforceable or void, this letter agreement shall continue in full
force and effect without said term or provision as close as possible to the
intent of the parties hereto.

 

- 4 -

 

 

Sail Capital Partners

November __, 2012
Page 5

 

IN WITNESS WHEREOF, each of the parties hereto has executed this letter
agreement as of the date first written above.

 

  CNS RESPONSE, INC.       By:     Name:   George Carpenter   Title: President
and Chief Executive Officer         SAIL CAPITAL PARTNERS       By:     Name:  
  Title:  

 

- 5 -

 

